AFFIRM; and Opinion Filed November 30, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00478-CR
                                       No. 05-15-00479-CR

                       ELLWOOD CHRISTOPHER WEBB, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-34452-I, F12-34453-I

                               MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Lang and Brown
                                   Opinion by Justice Brown

       Ellwood Christopher Webb appeals his convictions, following the adjudication of his

guilt, for two offenses of assault involving family violence. In two issues, appellant contends the

trial court improperly admonished him as to the punishment range and the evidence was

insufficient to support his guilty plea. We affirm the trial court’s judgments.

       In cause no. 05-15-00478-CR, appellant was charged by indictment with assault

involving family violence by impeding the breath, having a prior conviction for assault involving

family violence. See TEX. PENAL CODE ANN. § 22.01(a)(3), (b-1) (West Supp. 2015); TEX. FAM.

CODE ANN. §§ 71.0021, 71.005 (West 2014 & Supp. 2015) In cause no. 05-15-00479-CR,
appellant was charged by indictment with assault causing bodily injury involving family

violence, having a prior conviction for assault involving family violence. See TEX. PENAL CODE

ANN. § 22.01(a)(1), (b)(2); TEX. FAM. CODE ANN. §§ 71.0021, 71.005. Appellant waived a jury

and pleaded guilty to the offenses as alleged.        He also pleaded true to one enhancement

paragraph in each case. Pursuant to plea agreements in each case, the trial court deferred

adjudicating guilt, placed appellant on five years’ community supervision, and assessed a $2,500

fine. The State later moved to adjudicate guilt, alleging appellant violated three conditions of his

community supervision. Appellant pleaded not true to the allegations in a hearing on the

motions. The trial court found one of the allegations true, adjudicated appellant guilty, and

sentenced him to ten years’ imprisonment in each case.

       In cause no. 05-15-00478-CR, appellant contends he was incorrectly admonished on the

punishment range for a second-degree felony offense because, with the enhancement paragraph,

he was subject to punishment under the range for a first-degree felony offense. In cause no. 05-

15-00479-CR, appellant asserts the evidence was insufficient under article 1.15 of the Texas

Code of Criminal Procedure to support his original guilty plea because the State failed to prove

an element of the offense charged, namely that the conviction recited in the first enhancement

allegation in the indictment was correctly stated. The State responded that this Court has no

jurisdiction to consider appellant’s complaints and that the complaints are without merit.

       A defendant placed on deferred adjudication community supervision may raise issues

relating to the original plea proceeding only in appeals taken when deferred adjudication

community supervision is first imposed. Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim.

App. 1999). Appellant cannot wait until he is adjudicated to bring this issue. See Clark v. State,




                                                -2-
997 S.W.2d 365, 368–69 (Tex. App.—Dallas 1999, no pet.). Thus, it is too late for appellant to

raise any complaint about the admonishments or lack thereof at his original plea hearing.

       Further, appellant’s signed judicial confession that included the enhancement allegation

was admitted into evidence without objection. A judicial confession acknowledging guilt of the

indictment’s allegations is sufficient to meet the requirements of Article 1.15. See Dinnery v.

State, 592 S.W.2d 343, 353 (Tex. Crim. App. [Panel Op.] 1979). We overrule appellant’s issues.

       We affirm the trial court’s judgments.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150478F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ELLWOOD CHRISTOPHER WEBB,                         Appeal from the Criminal District Court
Appellant                                         No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                  F12-34452-I).
No. 05-15-00478-CR       V.                       Opinion delivered by Justice Brown, Chief
                                                  Justice Wright and Justice Lang
THE STATE OF TEXAS, Appellee                      participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 30, 2015.




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ELLWOOD CHRISTOPHER WEBB,                         Appeal from the Criminal District Court
Appellant                                         No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                  F12-34453-I).
No. 05-15-00479-CR       V.                       Opinion delivered by Justice Brown, Chief
                                                  Justice Wright and Justice Lang
THE STATE OF TEXAS, Appellee                      participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 30, 2015.




                                            -5-